Appeal by defendant from a judgment of the County Court, Nassau County, rendered November 16, 1973, convicting him of murder (two counts), robbery in the first degree, petit larceny and possession of weapons, etc., as a misdemeanor, upon a jury verdict, and imposing sentence. Judgment affirmed. The independent evidence of appellant’s guilt was overwhelming; it cannot be said that the denial of his request for a severance was an abuse of discretion (see People v Fisher, 249 NY 419; People v Snyder, 246 NY 491; cf. People v Payne, 35 NY2d 22; People v La Belle, 18 NY2d 405). Considering the background, circumstances and extreme brutality of the crimes, we find no merit to appellant’s contention that the sentence was excessive. Martuscello, Acting P. J., Latham, Hawkins and O’Connor, JJ., concur.